Citation Nr: 0508779	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected fracture residuals of right radius and 
ulna.  

2.  Entitlement to service connection for the claimed 
residuals of a right shoulder injury.  

3.  Entitlement to service connection for the claimed 
residuals of right elbow injury.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  







REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision.  

This appeal also arises from a February 2001 RO decision that 
denied an increased rating for the service-connected right 
wrist disability.  

The Board notes that the veteran testified at a personal 
hearing held at the RO in July 1996.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is right-handed dominant and his service-
connected right wrist condition is manifested by subjective 
complaints of pain, limitation of motion and disuse 
osteoporosis as shown by x-ray study; ankylosis of the right 
wrist is not demonstrated.  

3.  The veteran is not shown to have the current residuals of 
a right elbow or shoulder injury that are caused or 
aggravated by the service-connected right wrist fracture 
residuals.  

4.  The veteran is not shown to be prevented from performing 
substantially gainful employment due to his service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right wrist disability 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.7, 4.71a including Diagnostic Code 5299-5215 
(2004).  

2.  The veteran is not shown to have a residual right 
shoulder disability that is due to injury or disease that was 
incurred in or aggravated by service; nor is it proximately 
due to or the result of the service-connected right wrist 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  

3.  The veteran is not shown to have a residual right elbow 
disability that is due to injury or disease that was incurred 
in or aggravated by service, nor is it proximately due to or 
the result of the service-connected right wrist disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).  

4. The criteria for a total compensation rating based on 
individual unemployability have not been met. 38 U.S.C.A. §§ 
5107, 7104 (West 2002); 38 C.F.R. § § 3.340, 4.16(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's service connection and 
increased rating claims, the Board notes that the RO issued 
several letters dated in July 2003, February 2003, June 2002, 
and May 2001 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

Also, in the January 2003 and February 2002 Statement of the 
Case, the veteran was provided the regulations pertaining to 
VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159, as well as, the pertinent rating schedule 
provisions regarding his claim for increase.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a 
Travel Board hearing in July 1996.  Also, the veteran 
requested a second personal hearing but later cancelled his 
request.  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  

Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.  After 
several attempts to obtain information from the veteran in 
order to substantiate his claims, the RO has been 
unsuccessful.  In this regard, the Board notes that the duty 
to assist is not a one-way street, and the appellant must 
cooperate in developing his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  



Increased rating for fracture residuals of right radius and 
ulna

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  

If there is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

In evaluating the appellant's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2004); see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40 (2004).  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2004).  

The veteran's traumatic arthritis, residual of fracture, 
right radius and ulnar condition is initially evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.  Diagnostic 
Code 5299 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  

However, the veteran's right wrist condition is actually 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The evidence of record shows that the veteran is right-
handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  

The October 2002 VA examination showed dorsiflexion to 50 
degrees, palmar flexion to 60 degrees, ulnar deviation to 30 
degrees, and radial deviation to 15 degrees.  

Overall, the medical evidence shows slight to, at times, 
moderate limitation of motion of the right wrist limited by 
pain.  The examiner noted the normal appearance of the right 
wrist with no objective findings of heat, swelling, redness, 
or effusion.  

As such, the assignment of higher than a 10 percent rating 
under Diagnostic Code 5215 is not warranted.  The 10 percent 
disability rating under Diagnostic Code 5215 is the maximum 
schedular evaluation available under that code.  

Although the range of motion findings from the veteran's most 
recent VA examination did not meet the criteria for a 
compensable rating under Diagnostic Code 5215, the VA 
examination provides some support for finding that additional 
functional limitation may occur with pain on use or during 
flare-ups.  

For example, the veteran complained of pain with use, 
weakness, and limited motion.  The October 2002 VA examiner 
confirmed the veteran's subjective complaints of pain, 
slightly limited range of motion, and accessory ossification 
center versus changes from old trauma adjacent to the ulnar 
styloid with no bony abnormality as shown by x-ray.  
Therefore, it is on this basis that the 10 percent rating is 
supportable.  

Furthermore, there are no objective indicators of a moderate 
or severe level of functional loss.  For example, there are 
no signs of fatigue and the veteran does not use any 
supportive or corrective devices.  Despite any pain that he 
may experience, his right wrist is essentially normal from a 
functional standpoint.  

While the veteran has alleged impairment in earning capacity 
due to his right wrist disorder, it is clear that the 10 
percent rating is more than adequate to compensate for any 
additional functional limitation attributable to pain on use 
or during flare-ups.  

Functional loss and painful motion greater than that shown on 
objective examination is now being compensated for at the 10 
percent evaluation under Diagnostic Code 5215.  

The regulations concerning functional loss are not applicable 
to increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  

Therefore, because additional functional loss is already 
being compensated, and because the appellant is receiving the 
maximum schedular evaluation, an increased disability rating 
based on functional loss is not available.

The recent range of motion findings, standing alone, would 
not warrant a compensable rating.  However, based on evidence 
of additional functional loss with flare-ups, and giving the 
benefit of every doubt to the veteran, the evidence shows 
that the right wrist condition is indicative of disability 
warranting assignment of a 10 percent evaluation, even though 
the schedular criteria for such an evaluation are not met.  

As indicated, the maximum disability rating available under 
Diagnostic Code 5215 is 10 percent, so a higher rating cannot 
be assigned under this code.

If the wrist were ankylosed, an increased rating could be 
assigned under Diagnostic Code 5214.  However, the medical 
evidence does not show any ankylosis of the right wrist.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").  

As previously discussed, the right wrist is not immobile, as 
he has the ability to move it, albeit in a limited fashion.  
In fact, the veteran was noted to be able to perform 
activities such as cooking, shopping, vacuuming, gardening, 
driving, and pushing a lawn mower.  

Therefore, consideration of a rating under Diagnostic Code 
5214 is not warranted.  

The medical evidence also shows osteoporotic changes 
involving the bones of the wrist and distal radius.  Even if 
this condition reflects degenerative changes of the right 
wrist established by x-ray findings, the veteran already has 
compensable rating for limitation of motion.  

As such, a rating under Diagnostic Codes 5003 and 5010 for 
arthritis is not warranted.  Evaluations under Diagnostic 
Code 5010 for post-traumatic arthritis are based on the 
criteria for Code 5003 (degenerative arthritis), and rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  See 38 
C.F.R. § 4.71a, Codes 5200, et. seq.  

For the purpose of rating disability by arthritis, the wrist 
is considered a major joint. 38 C.F.R. § 4.45(f) (2004).  A 
20 percent disability rating can be assigned where there is 
x- ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  

However, the veteran is service connected for the right wrist 
only, which was the site of the in-service fracture.  There 
is no medical evidence showing that the in-service injury 
involved the fingers or that the wrist condition has somehow 
affected the fingers.  Without such evidence, the veteran is 
service-connected for one major joint only, that is, one 
wrist, and that would warrant a 10 percent rating only under 
Diagnostic Code 5003.  

A rating of 10 percent under Diagnostic Code 5003 is granted 
for a major joint affected by limitation of motion only where 
the limitation of motion is not compensable under the 
appropriate diagnostic code. The veteran is already receiving 
a compensable rating for limitation of wrist motion, and 
another rating cannot be assigned under Diagnostic Code 5003 
because that would amount to compensating him twice for the 
same symptomatology.  38 C.F.R. § 4.14 (2004).  

The veteran has argued that his service-connected right wrist 
disability has caused residual damage to his right elbow and 
shoulder.  Further, there is medical evidence of oteoporotic 
changes involving the bones of the wrist and distal radius 
compatible with disuse.  As previously discussed the right 
wrist condition is manifested by subjective complaints of 
pain, slight limitation of range of motion, and osteoporotic 
changes.  

Although the medical records certainly indicate that the 
veteran has some disability from his right wrist disorder, 
the veteran's right wrist disorder simply does not warrant an 
increased rating pursuant to 38 C.F.R. § 4.63 (2004).  

There is no objective medical evidence to indicate the 
absence of effective function of the right hand other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow.  In fact, the 
October 2002 VA examiner specifically found that fatigue was 
not a factor with the veteran's right wrist and that he had 
almost a full range of motion of the right wrist.  Therefore, 
the veteran is not entitled to an increased rating pursuant 
to 38 C.F.R. § 4.63 (2004).


Service connection for residuals of right elbow and right 
shoulder injury

The veteran has claimed service connection for a right elbow 
and right shoulder injury.  He has also argued that his 
claimed right elbow and shoulder injuries are secondarily 
related to his service-connected right wrist fracture 
residual disability.  

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of any right elbow or 
right shoulder injury.  However, the veteran has argued that 
he developed generalized arthritis following the impact of 
falling off an ambulance in service which resulted in a right 
wrist fracture.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by 
service- connected disease or injury. 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

On VA examination in July 2001, the veteran was found to have 
no weakened movement, excess fatigability or incoordinataion 
of the right arm.  Dorsiflexsion with pain was decreased 10 
degrees and palmar flexion was decreased to 20 degrees on the 
right wrist.  

The veteran had decreased range of motion of the right 
shoulder with inability to elevate the right arm above 120 
degrees and inability to flex the right elbow greater than 
130 degrees.  X-ray studies of the right arm showed probably 
old, healed wrist injury with mild degenerative or 
posttraumatic arthritic changes within the radiocarpal joint.  

The examiner opined that there appeared to be extension of 
arthritis to the right wrist, right elbow and right shoulder.  
However, the examiner did not provide a rationale for his 
opinion or address whether the veteran's right elbow and 
shoulder conditions were related to his service-connected 
wrist disability.  

The veteran was examined for VA purposes in October 2002.  
The examiner noted his review of the veteran's claims file 
and past medical history.  The examiner reported the 
veteran's narrative of how he was thrown from a water-
carrying tanker while in Vietnam and was in a cast for 
several weeks due to a right arm fracture.  The veteran 
stated that his right elbow and entire right arm and shoulder 
were also injured from this fall.  The veteran noted that his 
right shoulder has been arthritic since his in-service injury 
from being thrown off a tanker.  

The veteran reported employment for over 20 years as a 
painter, but that he had been unemployed since 1989 or 1990.  
The veteran stated that he lost a great deal of time from 
work due to this right elbow pain; however, the examiner 
found no functional impairment resulting from the elbow.  

On objective examination, the right shoulder joints appeared 
to be within normal limits with no findings of swelling, 
heat, redness, or effusion.  Some limitation of motion was 
noted on the right side due to pain; however, the examiner 
opined that some of it was feigned.  

Examination of the right elbow joints was within normal 
limits with no heat, redness, swelling, or effusion reported.  
Range of motion of the right elbow was normal.  Pain, 
weakness, fatigue, incoordination, or lack of endurance did 
not affect right elbow range of motion.  

X-rays of the right shoulder and elbow were noted to be 
"negative" and "normal."  With regard to the veteran's 
claimed condition of the arthritis of the right elbow and 
shoulder, the examiner diagnosed right shoulder strain with 
no pathology to render a diagnosis of the right elbow.  Pain 
was noted as a subjective factor of the right elbow and 
shoulder with objective factors of limited motion of the 
right shoulder and normal elbow.  

The examiner opined that it was "not as least as likely as 
not that the conditions of the right elbow, right shoulder 
and rib cage [were] etiologically related to the fracture of 
his ulna or radius."  

The examiner noted that "there [was] no way that the 
conditions of his elbow, shoulder, or rib cage [could] be 
related to his wrist condition... because it [was] medically 
impossible to connect the conditions, as well as, the 
evidence in the medical records explaining the non-connection 
and the fact that this man ha[d] worked as a painter for 20+ 
years prior to this without any problems."  

Having reviewed the entirety of the evidence of record, the 
Board finds that service connection is not warranted for the 
claimed right shoulder or right elbow disability.  

The Board notes that the veteran's assertions that he 
currently suffers from pain of the right elbow and shoulder 
as a result of his service-connected right wrist fracture 
injury sustained while in service are insufficient to 
substantiate his claim, without supporting medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The preponderance of the evidence is against the claim of 
service connection for a right elbow and shoulder disability, 
and as such, the benefit-of-the-doubt doctrine does not 
apply, and service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






TDIU

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ § 3.340 and 4.16(a) (2004).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).  
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2004).  
 
The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disability and that a total disability rating based 
on individual employability by reason of service-connected 
disabilities is warranted.  After a review of the record, the 
Board finds that the evidence does not support the veteran's 
assertions.  

In this case, the RO received the veteran's application for 
increased compensation based on unemployability (VA Form 21-
8940) in May 2002.  

Service connection is currently in effect for a right wrist 
disability, now rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5299-5218.  

The combined rating for his service-connected disability is 
calculated as being 10 percent disabling.  While the evidence 
of record shows that the veteran is unemployed, his service-
connected disability is not shown to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  
 
Thus, based on a review of the entire evidentiary record, the 
Board finds that the service-connected disability is not 
shown to be productive of an inability to obtain and maintain 
substantially gainful employment in this case.  

Accordingly, a total rating based on individual employability 
due to service-connected disability is not warranted.  
38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

An increased rating for the service-connected fracture 
residuals of the right wrist is denied.  

Service connection for the residuals of right shoulder injury 
is denied.  

Service connection for the residuals of right elbow injury is 
denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


